Citation Nr: 9928577	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-06 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from June 1973 to July 1973, 
March 1977 to October 1983, and from March 1986 to 
April 1986.  

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the Atlanta, Georgia, Department of 
Veterans Affairs (VA) Regional Office (RO).

In a decision dated on July 31, 1998, the Board denied the 
veteran's claim in finding that his service-connected 
hypertension did not meet the criteria for a schedular 
evaluation greater than 10 percent.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  

In April 1999, counsel for the appellant and the Secretary 
submitted a "Joint Motion For Partial Remand And For A 
Suspension Of Proceedings" pending a ruling on the motion by 
the Court.  The joint motion for partial remand required the 
Board to vacate its decision and readjudicate the veteran's 
claim for an increased evaluation for hypertension.  

An Order of the Court dated in April 1999 granted the joint 
motion for partial remand and vacated the Board's decision.  
This case was remanded to the Board for readjudication, and 
disposition in accordance with the Court's order.

Finally, the Board notes that the joint motion for partial 
remand did not disturb the issue of entitlement to service 
connection for a bilateral eye disorder secondary to 
hypertension addressed in the remand portion of the Board's 
July 1998 decision. 


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The terms of the April 1999 joint motion for partial remand 
states that the Board "shall be required to address the issue 
of Appellant's heart disease based on the aforecited M21-1 
provision."  Following a review of the record, the Board 
notes that service connection is currently in effect for 
hypertension.  Hypertension is defined as "high arterial 
blood pressure."  Dorland's illustrated Medical Dictionary 
801 (28th ed. 1994).

The joint motion for partial remand points to the VA 
Adjudication Procedure Manual, M21-1, part VI, para. 
11.18(c), which states "[i]f any of the above 
arteriosclerotic manifestations are diagnosed in a veteran 
who presents a service-connected hypertension, hold him/her 
to be service connected through his/her relationship to the 
hypertension."  

In this regard, the joint motion points to the diagnosis in 
the December 1993 VA examination of hypertensive cardiac 
disease with left ventricular hypertrophy.  Following a 
review of the record, including the September 1993 Board 
decision and October 1993 rating decision, it appears that 
the veteran is service-connected for vascular hypertension, 
rather than cardiac hypertension.  Accordingly, the Board 
finds that the terms of the joint motion for partial remand 
state a new claim of entitlement to service connection for 
hypertensive heart disease.  The Board further finds that 
this new claim is inextricably intertwined with the current 
appeal for an evaluation in excess of 10 percent for 
hypertension.  



The Board further notes that the 38 U.S.C.A. § 1155 (West 
1991) authorizing the VA Schedule For Rating Disabilities is 
positioned within chapter 11 of the statute.  Compensation 
under chapter 11 is governed by 38 U.S.C.A. §§ 1110 and 1131, 
which authorizes compensation for service-connected 
disabilities.  See Boyer v. West, 12 Vet. App. 142 (1999).  
In the case at hand, the M21-1 provision cited in the joint 
motion appears to authorize a rating for nonservice-connected 
arteriosclerotic manifestations, and hence would be 
inconsistent with the framework established by sections 1110 
and 1131 of the statute.  Id.  

Moreover, the Secretary has established by regulation the 
circumstances where secondary conditions may be service 
connected.  In those instances, "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  38 C.F.R. 
§ 3.310(a) (1998).  The Board notes that paragraph (b) of 
that regulation carves out an exception where a 
cardiovascular disease "shall be held to be the proximate 
result of the service-connected [disability]."  Id.  Service-
connected hypertension is not listed as one of the exceptions 
in that regulation.  

Finally, a claim for VA benefits must be submitted in the 
form prescribed by the Secretary in order for benefits to be 
paid or furnished to any individual.  38 U.S.C. § 5101; see 
also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In 
light of the foregoing, the Board finds that counsel for the 
veteran has raised a new claim of entitlement to service 
connection for hypertensive heart disease.  

The veteran reported in a July 1999 statement that his 
condition had worsened because he currently took two 
medications for his blood pressure.  The regulations provide 
that reexaminations will be requested whenever there is a 
need to verify the current severity of a disability, where 
there has been a material change in a disability, or when the 
current rating may be incorrect.  38 C.F.R. § 3.327 (1998).



Therefore, it is the opinion of the Board that a 
contemporaneous and thorough VA examination would be of 
assistance to the Board in determining the severity of the 
veteran's service-connected disability and the nature of any 
inextricably intertwined nonservice-connected disabilities, 
and would be instructive with regard to the appropriate 
disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In light of the above, and to ensure full compliance with due 
process requirements, the veteran's claim for an increased 
evaluation for hypertension is remanded to the RO for the 
following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for an increased evaluation for 
hypertension.  After any necessary 
authorization for release of medical 
information is secured from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran, which have not been previously 
secured pursuant to the Board's prior 
remand dated in July 1998.  

Regardless of the response from the 
veteran, the RO should obtain any 
current, outstanding VA treatment records 
pertinent to his claim.

2.  The RO should schedule a VA 
examination of the veteran by an 
appropriate specialist in the area of 
cardiology, to determine the nature and 
extent of the severity of his 
hypertensive vascular disease.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior to and 
pursuant to conducting the examination.  

Any further indicated special studies 
should be conducted.  

In addition to rendering an opinion as to 
the severity of the veteran's 
hypertensive vascular disease in terms of 
blood pressure, it is requested that the 
examiner render an opinion as to whether 
the veteran has hypertensive heart 
disease. 

If the veteran has a current diagnosis of 
hypertensive heart disease, the examiner 
should render an opinion as to whether it 
is related to the veteran's hypertensive 
vascular disease.  

If the veteran's has hypertensive heart 
disease that is related to his 
hypertensive vascular disease, the 
examiner should identify its clinical 
manifestations including workload 
restrictions, measured in metabolic 
equivalents (MET)*, resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; 
or continuous medication.  The examiner 
should also identify the presence of 
cardiac hypertrophy or dilation, if any, 
based on electrocardiogram and 
echocardiogram studies.  A complete 
rationale should be provided for the 
opinions given.

*Where one MET is the energy cost of 
standing quietly at rest and 
represents an oxygen uptake of 3.5 
milliliters per kilogram of body 
weight per minute.  When the level 
of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope 
develops cannot be made by a 
laboratory determination by exercise 
testing for medical 


reasons, the examiner should 
estimate the level of activity 
(expressed in METs and supported by 
specific examples, such as slow 
stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of an increased 
evaluation for hypertension with 
consideration of the previous and amended 
criteria for rating disorders of the 
cardiovascular system, and application of 
those criteria more favorable to the 
veteran.  The RO should also adjudicate 
the issue of entitlement to service 
connection for hypertensive heart disease 
on a secondary basis pursuant to 38 
C.F.R. § 3.310(a), including by way of 
aggravation pursuant to Allen v. Brown, 7 
Vet. App. 439 (1995).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

